Citation Nr: 1303046	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-33 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for mid-carpal instability with small intercarpal ligament tear; reversed palmaris longus muscle; and volar ganglion cyst, right wrist, major, status-post ulnar shortening osteotomy with pisiform arthritis (right wrist disability).

2.  Entitlement to a compensable rating for scar proximal digit, dorsal aspect of the right second finger, (right second finger scar) currently rated noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1998 to March 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that granted service connection for right second finger scar with a noncompensable evaluation from the date of service connection, February 15, 2008; continued a 10 percent rating for right wrist disability; and denied entitlement to service connection for bilateral knee patellofemoral syndrome.  Jurisdiction over the case was subsequently returned to the RO in St. Petersburg, Florida.

During the course of this appeal, an extension of a temporary total rating effective February 6, 2008, based on surgical or other treatment necessitating convalescence for service-connected right wrist disability was granted in a July 2009 rating decision; this did not satisfy the Veteran's appeal. 

In July 2009, the RO also granted service connection for bilateral knee patellofemoral syndrome; therefore, those disabilities are no longer on appeal.

In his September 2009 formal appeal, VA Form 9, the Veteran requested a Travel Board hearing; however, in February 2011 the Veteran withdrew his hearing request.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent medical record of evidence is a July 2008 VA examination for hand, thumb, and fingers in which the Veteran reported a level 3 of possible 10 aching pain in the scar but no functional impairment of the right second finger.  He also stated that he was really not limited in working in a phosphate mine, climbing up and down railroad cars.  

However, three months after this examination, in October 2008, the Veteran submitted a statement that the difficulty in his use of the right hand caused "tremendous" pain and hampered his ability to perform his job.

Given the Veteran's submissions, an updated VA examination regarding the symptoms and effects of the service-connected right wrist disability and right second finger scar is required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder, pertaining to treatment or evaluation of his right wrist disability and right second finger scar during the period of this claim.

2.  The RO/AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  In any event, it should obtain a copy of any pertinent VA medical records not already in the claims file.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  The RO/AMC should arrange for the Veteran to be afforded VA examination(s) in order to ascertain the current severity of the service-connected right wrist disability and right second finger scar.  The claims folder must be made available to and reviewed by the examiner(s), and any indicated studies should be performed.

The RO/AMC must ensure that the examiner(s) provides all information required for rating purposes.

4.  The RO/AMC must also undertake any other development it determines to be warranted.

5.  Following these actions, the RO/AMC must readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case must be issued, and the Veteran and his representative must be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


